DETAILED ACTION

Summary
Applicant’s arguments and amendments filed on 4/28/2022 have been acknowledged and entered.
Claims 1-25, 27-30, and 32 are pending.  
Claims 1-21 have been withdrawn.
Claim 22 has been amended to overcome the objections, rejections under 35 U.S.C. 112 and the  prior art of record.

Allowable Subject Matter

Claims 22-25, 27-30, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Dunkin et al (GB 2516258A) in view of Coriand (DE4037392 A1).  Dunkin teaches an insulating oxide coating on a metal substrate (article) comprising a 7075 aluminum alloy which comprises Fe and Cu which form non-white oxides and discloses the oxide coating comprises 90% gamma phase crystalline alumina and Coriand teaches using an electrolyte solution in plasma-chemical oxidation to produce an optically white halide resistant surface layer on light metals However, Dunkin in view of Coriand does not teach or render obvious a coating with an anodic breakdown voltage of less than 300 V and in fact provides for much higher breakdown voltages of about 2500V with no reason to provide a lower breakdown voltage.   
This application is in condition for allowance except for the presence of claims 1-21 directed to a method non-elected without traverse.  Accordingly, claims 1-21 have been cancelled.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784